Citation Nr: 0404202	
Decision Date: 02/12/04    Archive Date: 02/23/04

DOCKET NO.  95-23 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a certificate of eligibility for financial 
assistance in acquiring specially adaptive housing.  

2.  Entitlement to a certificate of eligibility for financial 
assistance in acquiring special home adaptation.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from January 1952 
to August 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Montgomery, Alabama.  In that decision, the RO denied the 
issues of entitlement to certificates of eligibility for 
financial assistance in acquiring specially adaptive housing 
and for financial assistance in acquiring special home 
adaptation.  

Following receipt of notification of the initial decision, 
the veteran perfected a timely appeal with respect to the 
denial of his claim.  In December 1999, the Board denied 
these issues.  The veteran then appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In September 2000, the Court issued an Order 
vacating the December 1999 decision and remanding it to the 
Board for further development and adjudication.  

In July 2001, the Board remanded the veteran's claims to the 
RO for further evidentiary development.  Following completion 
of such development, the Board, in June 2002, denied the 
issues of entitlement to certificates of eligibility for 
financial assistance in acquiring specially adaptive housing 
and for financial assistance in acquiring special home 
adaptation.  

The veteran appealed the Board's denial to the Court.  In 
July 2003, the Court issued an Order vacating the June 2002 
decision and remanding it to the Board for further 
development and adjudication.  Accordingly, the case has been 
returned to the Board for action consistent with the Court's 
Order.  


REMAND

The veteran's service-connected disabilities 
include:  residuals of a gunshot wound to include paralysis 
of the median nerve of the right forearm (70% from September 
1954), chronic schizophrenia reaction (70% from September 
1954), residuals of a gunshot wound to include surgical 
absence of the left eye (40% from September 1954), residuals 
of a gunshot wound to include residuals of a fracture of the 
left forearm with malunion and weakening (30% from September 
1954), otitis media of the left ear with bilateral deafness 
(10% from September 1954), residuals of a gunshot wound to 
the left femur with arthritis of the left knee (10% from 
September 1954), and residuals of a gunshot wound to include 
multiple healed cicatrices (noncompensably disabling from 
September 1954).  The veteran's combined service-connected 
disability rating is 100%, effective from September 1954.  
Further, pursuant to 38 C.F.R. § 3.350(a), the veteran has 
been found to be entitled to special monthly compensation 
based upon loss of use of one hand and anatomical loss of one 
eye, effective from September 1954.  

Eligiblity for financial assistance in acquiring specially 
adapted housing requires active military, naval, or air 
service after April 20, 1898.  Wartime service is not 
necessary.  In addition, a disability must have been incurred 
or aggravated as the result of service, and the veteran must 
be entitled to compensation for permanent and total 
disability due to:  (1)  the loss or loss of use of both 
lower extremities such as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair; 
(2)  blindness in both eyes, having only light perception, 
plus the anatomical loss or loss of use of one lower 
extremity; (3)  the loss or loss of use of one lower 
extremity, together with residuals of organic disease or 
injury, which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair; or (4)  the loss or 
loss of use of one lower extremity, together with the loss or 
loss of use of one upper extremity, which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair.  
38 U.S.C.A. § 2101(a) (West 2002); 38 C.F.R. § 3.809 (2003).  
The term "preclude locomotion" means the necessity for 
regular and constant use of a wheelchair, braces, crutches or 
canes as a normal mode of locomotion although occasional 
locomotion by other methods may be possible.  38 C.F.R. 
§ 3.809(d) (2003).  

A review of the claims folder indicates that the most recent 
records of medical care that the veteran has received are 
dated in October 2001.  These reports reflect treatment that 
the veteran received at the VA Medical Center (VAMC) in 
Biloxi, Mississippi.  On remand, an attempt should be made to 
obtain any available additional records of treatment that the 
veteran may have received since October 2001 for his 
service-connected disabilities.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  The RO should ask the veteran to 
provide a list (including dates and 
locations) of all private and VA health 
care providers who rendered treatment to 
him for his service-connected 
disabilities since October 2001.  The 
Board is particularly interested in 
records of such treatment that the 
veteran has received from the VAMC in 
Biloxi, Mississippi.  After furnishing 
the veteran the appropriate release forms 
where necessary, the RO should obtain the 
complete clinical records from each 
health care provider identified by the 
veteran that have not been previously 
procured and associated with the claims 
folder.  

2.  Thereafter, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded comprehensive VA examination(s) 
to determine the current nature and 
extent of his service-connected 
disabilities.  The claims folder, 
including a copy of this remand, must be 
made available to the examiner in 
conjunction with the examination.  Any 
testing deemed necessary, including 
x-rays and special studies (to include 
complete range of motion tests) should be 
performed.  

In addition, the examiner is requested to 
express an opinion as to whether the 
veteran's service-connected disabilities 
of his upper and lower extremities have 
so affected his functions of balance or 
propulsion as to preclude locomotion 
without the regular and constant aid of 
braces, crutches, canes, or a wheelchair.  
The examiner should reconcile any opinion 
with the findings on the October 2001 VA 
examination report, that referred to the 
veteran being "well served" by the use 
of a cane, not wearing a brace on the 
left knee but having and using one, being 
able to ambulate "slowly and 
cautiously" without his cane, and there 
being concern about his ability to 
balance.  A complete rationale for any 
opinion proffered would be of assistance 
in adjudication of the claim.  

3.  The RO should then re-adjudicate the 
issues of entitlement to a certificate of 
eligibility for financial assistance in 
acquiring specially adaptive housing and 
entitlement to a certificate of 
eligibility for financial assistance in 
acquiring special home adaptation.  If 
the decisions remain in any way adverse 
to the veteran, he and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include the applicable law and 
regulations considered pertinent to the 
issues currently on appeal as well as a 
summary of the evidence received since 
the issuance of the last SSOC in December 
2001.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  No action is required of the 
veteran until he is notified by the RO; however, the veteran 
is advised that failure to report for the scheduled 
examination may result in the denial of his claim.  38 C.F.R. 
§ 3.655 (2003).  The veteran has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.  



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  



